Exhibit 10.1

 

LOGO [g59592g44g21.jpg]   

Corporate Office

1340 Treat Boulevard, Suite 600

Walnut Creek, CA 94597

925-948-4000

Friday, December 19, 2008

James V. Heim

760 La Salle Way

Napa, CA 94559

 

Re: AMENDEMENT TO EMPLOYEMENT AGREEMENT

Dear Jim:

We have been advised by outside legal counsel that the following changes to your
Employment Agreement with Central Garden & Pet Company, a Delaware corporation
(the “Company”), dated May 31, 2007 (the “Agreement”), are advisable under
Section 409A of the Internal Revenue Code (“Section 409A”). Please review this
amendment, and if you agree with it, please execute, date and return it to me.

The Agreement is amended to read as follows effective January 1, 2009:

1. Paragraph 1 is hereby amended in its entirety to read as follows:

“1.Effective Date: This Agreement shall become effective on January 1, 2009
(“Effective Date”).”

2. Paragraph 6 is hereby amended in its entirety to read as follows:

“6. Bonus: Executive will be eligible for a bonus each year during the Term of
Employment targeted at fifty percent (50%) of base compensation with a maximum
pay out of 100%. Actual payout will be based upon both the Executive’s and the
Company’s performance. Any bonus payable under this paragraph 6 shall be payable
not later than the 15th day of the third month following the end of the calendar
year or the Company’s taxable year in which the bonus payment is no longer
subject to substantial risk of forfeiture for purposes of Section 409A.”

3. The following sentence is hereby added to the end of the Paragraph 9:

“ In no event shall reimbursements be made for expense incurred by Executive
after the end of the calendar year following the calendar year in which
Executive incurs the expense.

4. Paragraph 12 is hereby amended in its entirety to read as follows:

“12. Termination By Executive For Cause: Executive may also terminate this
Agreement for cause by giving thirty (30) days written notice to the Company’s
Vice President of Human Resources of an alleged material breach of this
Agreement by the Company, (relocating Executive’s primary office location
outside a fifty (50) mile radius surrounding Napa,



--------------------------------------------------------------------------------

James V. Heim

Friday, December 19, 2008

Page 2

California shall be considered a material breach of this Agreement) provided
such breach is not cured by the Company within thirty (30) days notice period.
If the Executive terminates this Agreement under this section, the Company will
pay the Executive a severance consisting of an amount equal to the continuation
of the Executive’s base salary for a one (1) year period, subject to applicable
payroll deductions, from the date of Executive’s separation from service as
defined in Section 409A. Such severance payments shall commence in the first
(1st) regular pay cycle after Executive’s separation from service and shall be
paid in equal installments on each regular pay cycle. Such severance payments
shall be Executive’s sole and exclusive remedy in the even of a termination of
this Agreement by Executive for cause.”

5. Paragraph 13 is hereby amended in its entirety to read as follows:

“13. Termination By The Company Without Cause: The Company may terminate
Executive’s employment under this Agreement at any time without cause by giving
Executive thirty (30) days written notice of termination. If the Company
terminates Executive under this section, Company will pay Executive a severance
consisting of an amount equal to the continuation of Executive’s base salary for
a one (1) year period, subject to applicable payroll deductions, from the date
of Executive’s separation from service as defined in Section 409A. Such
severance payments shall commence in the first (1st) regular pay cycle after
Executive’s separation from service shall be paid in equal installments on each
regular pay cycle. Such severance payments shall be Executive’s sole and
exclusive remedy in the events of termination of this Agreement by the Company
without cause. At its option, the Company may pay Executive thirty (30) days
additional salary and benefits provided in this Agreement in lieu of giving
Executive the thirty (30) days nice as provided above.”

6. Paragaphs 14-21 are herby renumbered Paragraphs 15-22, respectively, and the
following new Paragraph 14 is hereby added after the end of Paragraph 13:

“14. Section 409A Delay: Each payment hereunder subject to Section 409A will be
considered a separate payment for purposes of Section 409A. To the extent that
it is determined by the Company in good faith that all or a portion of any
payments hereunder subject to Section 409A made in connection with Executive’s
separation from service are not exempt from Section 409A and that Executive is a
“specified employee” (within the meaning of Section 409A) at the time of his
separation from service, then payment of such non-exempt payments shall not be
made until the date that is six (6) months and one day after his separation from
service (or, if earlier, his death), with any payments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six (6) months and one day following his separation from
service and any subsequent payments, if any, being paid in accordance with the
dates and terms set forth herein.”

[Signature Page Follows]



--------------------------------------------------------------------------------

James V. Heim

Friday, December 19, 2008

Page 3

 

Very truly yours, CENTRAL GARDEN & PET COMPANY By:   /s/ William E. Brown
William E. Brown Chairman & Chief Executive Officer

 

Accepted and agreed James V. Heim /s/ James V. Heim (Signature) December 19,
2008 Date